Fourth Court of Appeals
                               San Antonio, Texas
                                   December 17, 2015

                                   No. 04-15-00602-CR

                                      Roger DAVIS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR4694
                         Honorable Steve Hilbig, Judge Presiding


                                     ORDER

       Appellant’s motion for extension of time to file their brief is GRANTED.    The
appellant’s brief is due on January 25, 2016.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2015.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court